                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


In re:

         Ryan 1000, LLC,                              Case No. 21-21326-beh

                     Debtor.                          Chapter 11


In re:

         Ryan 8641, LLC,                              Case No. 21-21327-beh

                     Debtor.                          Chapter 11



          DECISION AND ORDER DENYING (1) DEBTORS’ APPLICATIONS
         TO EMPLOY COUNSEL AND (2) THE UNITED STATES TRUSTEE’S
                      SECOND MOTIONS TO CONVERT


         On May 18, 2021—more than two months after the debtors filed their
Chapter 11 petitions—they filed applications seeking authorization to employ
Strouse Law Offices as their counsel. The United States Trustee objected to the
applications, asserting that employment was not in the best interest of the
debtors’ estates or interested parties. The U.S. Trustee also moved to convert
these cases to Chapter 7 (for the second time), based on the debtors’
unauthorized use of cash collateral. The debtors oppose conversion.
         The Court held a consolidated hearing on the debtors’ applications to
employ counsel and the U.S. Trustee’s motions to convert in both of these
cases. Based on the record, and for the reasons that follow, the Court will deny
the debtors’ applications to employ, and deny the U.S. Trustee’s motions to
convert.




         Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01   Page 1 of 31
                                       BACKGROUND
A.     The Ryans’ Chapter 13 Bankruptcy
       On January 17, 2018, David Paul Ryan and Jean Marie Ryan filed a
Chapter 13 petition, commencing Case No. 18-20366-gmh. Attorney Paul
Strouse, of Strouse Law Offices, represents the Ryans in their Chapter 13 case.
In their Schedule A/B, the Ryans listed as assets their ownership interest in
debtors Ryan 1000, LLC and Ryan 8641, LLC. The Ryans valued their 100%
ownership interest in Ryan 1000, LLC at $0, stating:
       A single real estate asset company. 1000 - 1018 West Pierce Street,
       Milwaukee, Wisconsin 53204. Based on the 2016 City of
       Milwaukee Real Property Tax Bill the property has an estimated
       fair market value of $180,700.00. The corporation owes on a
       mortgage with Waterstone Bank, SSB, secured on the property
       located at 1000-1018 West Pierce Street, Milwaukee, Wisconsin
       53204. The principal balance owed on this mortgage on the date of
       filing was $200,850.90 . . . .
Case No. 18-20366-gmh, ECF No. 19, at 8; ECF No. 80, at 6.1 The Ryans
valued their 100% ownership interest in Ryan 8641, LLC at $16,456.96, with a
similar explanation:
       A single real estate asset company. 8641 West Capitol Drive,
       Milwaukee, Wisconsin 53204. Based on the 2016 City of
       Milwaukee Real Property Tax Bill the property has an estimated
       fair market value of $164,700.00. When you subtract a 6.5%
       broker’s fee and $5,000.00 in closing costs it leaves $149,995.00.
       The corporation owes on a mortgage with Waterstone Bank, SSB,
       secured on the property located at 8641 West Capitol Drive,
       Milwaukee, Wisconsin 53204. The principal balance owed on this
       mortgage on the date of filing was $133,538.04 . . . .
Case No. 18-20366-gmh, ECF No. 80, at 6. On their Schedule C, the Ryans
claimed as exempt their $0 interest in Ryan 1000, LLC, and $5,491.25 of their
interest in Ryan 8641, LLC. Id. at 12–13.



1 To the extent any documents filed on the docket in the Ryans’ Chapter 13 case were not
admitted into evidence in this case, the Court may take judicial notice of their contents. In re
Lisse, 905 F.3d 495, 496 (7th Cir. 2018); see also Guaranty Bank v. Chubb Corp., 538 F.3d
587, 591 (7th Cir. 2008); United States v. Doyle, 121 F.3d 1078, 1088 (7th Cir. 1997).




       Case 21-21326-beh        Doc 71     Entered 07/02/21 10:01:01         Page 2 of 31
       The mortgage note between Ryan 1000, LLC and WaterStone Bank is
signed by Mr. Ryan, both as managing member of Ryan 1000, LLC, and in his
individual capacity. See Case No. 18-20366-gmh, Claim No. 13. The mortgage
note between Ryan 8641, LLC and WaterStone Bank is signed by Mr. and Mrs.
Ryan, both as members of Ryan 8641, LLC and in their individual capacities.
See Case No. 18-20366-gmh, Claim No. 12. Nevertheless, in their Schedule
E/F, the Ryans did not disclose any personal or contingent unsecured
obligations owed to WaterStone Bank by virtue of the mortgage notes signed on
behalf of Ryan 1000, LLC and Ryan 8641, LLC, and in their individual
capacities,2 nor did they identify Ryan 1000, LLC and Ryan 8641, LLC as
creditors, despite the LLCs’ rights of contribution against them.
       The Ryans’ Schedule I, as of January 28, 2019, disclosed that they were
not employed and that they received total monthly income of $3,220.66—
$2,166 in social security income, and $1,054.66 from operating four rental
properties (including $456.47 in profits from Ryan 1000, LLC, and $284.19 in
profits from Ryan 8641, LLC). See Case No. 18-20366-gmh, ECF Nos. 23 and
90. After expenses of $2,521.00, the Ryans reported net monthly income of
$699.66. Id. In their Chapter 13 plan, the Ryans proposed making monthly
payments to the Chapter 13 trustee in that same amount—$699—for 60
months, and paying unsecured creditors a dividend of $10,965.71 (the amount
of the Ryans’ non-exempt equity in Ryan 8641, LLC, which equates to roughly
48% of filed unsecured claims). The Ryans’ plan was confirmed in March 2019.
Case No. 18-20366-gmh, ECF No. 101.3




2 The Ryans also objected to the secured proofs of claim WaterStone Bank filed in their Chapter

13 case in connection with the debts secured by the properties owned by Ryan 1000, LLC and
Ryan 8641, LLC, asserting (incorrectly) that they were not personally responsible for the debts
of the LLCs. See Case No. 18-20366-gmh, ECF Nos. 66 and 67. Before the Ryans’ claim
objections could be adjudicated, WaterStone Bank withdrew its secured claims. Case No. 18-
20366-gmh, ECF Nos. 77 and 78.
3 According to the terms of the plan, property of the estate does not revest in the Ryans until
they receive their Chapter 13 discharge, meaning that any non-exempt equity in either Ryan
1000, LLC or Ryan 8641, LLC remains property of their Chapter 13 bankruptcy estate.




       Case 21-21326-beh        Doc 71    Entered 07/02/21 10:01:01         Page 3 of 31
         Just prior to plan confirmation, WaterStone Bank moved for relief from
the automatic stay as to the real property owned by Ryan 1000, LLC and Ryan
8641, LLC, plus a third rental property owned by the Ryans, based on the
LLCs’ and the Ryans’ delinquencies in post-petition mortgage payments. Case
No. 18-20366-gmh, ECF No. 82. In March 2019, WaterStone’s motion was
granted in part and denied in part; the court’s order included terms that
modified the interest rates and payment terms on the three underlying notes,
required the Ryans to make a payment of $5,000 to reduce the arrearages on
all three notes, and required the Ryans to execute a cross-collateralization
mortgage on the properties. See Case No. 18-20366-gmh, ECF No. 103.
Ultimately, the Ryans defaulted under the terms of that order by failing to
maintain insurance on the property owned by the LLCs, and the court granted
WaterStone Bank relief from stay as to those two properties in June 2019. See
Case No. 18-20366-gmh, ECF Nos. 114 and 117.

B.       These Chapter 11 Bankruptcy Cases
         On March 15, 2021, Attorney Strouse filed Chapter 11 petitions on
behalf of Ryan 1000, LLC (commencing Case No. 21-21326-beh) and Ryan
8641, LLC (commencing Case No. 21-21327-beh). The debtors’ bankruptcy
petitions contained several errors:
        Although David and Jean Ryan are joint shareholders of the debtors, the
         debtors’ petitions were signed by Mr. Ryan as “Sole Shareholder.”
        Neither petition identified the pending and concurrently-filed
         bankruptcies of the debtor’s affiliates (the Ryans and the other LLC).
        Each debtor listed its business as “single asset real estate” (SARE) within
         the meaning of 11 U.S.C. § 101(51B), and also identified itself as a “small
         business debtor” under 11 U.S.C. § 101(51D), but the two concepts are
         mutually exclusive.4
         On March 24—after prompting from counsel for the U.S. Trustee—
Attorney Strouse attempted to amend the petitions to remove the “small


4See 11 U.S.C. § 101(51D) (“The term ‘small business debtor’ . . . means a person engaged in
commercial business activities . . . and excluding a person whose primary activity is the
business of owning single asset real estate . . . .”).




         Case 21-21326-beh    Doc 71     Entered 07/02/21 10:01:01       Page 4 of 31
business debtor” designations, but mistakenly refiled the debtors’ original
petitions. On April 19, he filed corrected amendments (to select only the SARE
designation), but these amendments still identified Mr. Ryan as the sole
shareholder of the debtors, and did not disclose the bankruptcy cases of the
debtors’ affiliates. Further amendments to remedy these remaining deficiencies
were filed on May 6, 2021.
       In the debtors’ schedules, filed on March 30, 2021, Ryan 1000, LLC
valued its property at 1000–1018 West Pierce Street at $500,000, based on a
“comparable sale,” while Ryan 8641, LLC valued its property at 8641 West
Capitol Drive at $275,000, using the same valuation method. The debtors’
schedules did not identify either Mr. or Mrs. Ryan as codebtors on the
WaterStone Bank notes.
       On April 1, 2021, the United States Trustee moved to convert the
debtors’ cases to Chapter 7, after learning that neither debtor had property or
liability insurance in place for its real estate (aside from force-placed property
insurance purchased by WaterStone Bank). See 11 U.S.C. § 1112(b)(4)(C). At
an expedited hearing on April 20, 2021, Attorney Strouse reported that the
debtors had purchased property and liability insurance just prior to the
hearing. As a result, the Court denied the U.S. Trustee’s motions on the
condition that the debtors provide proof of insurance by the close of business
on April 21, which they did.5
       On May 10, the U.S. Trustee again moved to convert these cases to
Chapter 7, this time based on the debtors’ unauthorized use of WaterStone
Bank’s cash collateral (the rents collected from their properties). See 11 U.S.C.
§ 1112(b)(4)(D). According to the U.S. Trustee’s second motions to convert, the
debtors had been using their post-petition rent for various purposes (including
paying for repairs and insurance) during the eight weeks they had been in




5Although not a condition of the Court’s order, the insurance certificates did not name the
United States Trustee as co-certificate holder, and the debtors had to correct the certificates.




       Case 21-21326-beh        Doc 71     Entered 07/02/21 10:01:01         Page 5 of 31
bankruptcy, without seeking permission from WaterStone Bank or authority
from the Court to do so.6
        The debtors filed motions seeking authority to use WaterStone Bank’s
cash collateral (to which the bank agreed, and the Court later granted) on May
18. On that same date, the debtors also filed applications to employ Strouse
Law Offices. The applications and the accompanying documents contain a
number of mistakes:
       The applications seek to employ Strouse Law Offices as “general counsel”
        rather than bankruptcy counsel.
       The applications are signed by Attorney Paul A. Strouse, rather than
        each debtor-in-possession.
       The applications do not state whether Strouse Law Offices seeks to have
        compensation limited as provided in 11 U.S.C. § 328 (though section 328
        is mentioned in the proposed orders), nor whether Strouse Law Offices is
        willing to have any request for fees reviewed under section 330(a)’s
        compensation standards. See L.R. 2014(a) (“If the applicant seeks to have
        compensation limited as provided in 11 U.S.C. § 328, then the applicant
        must specifically request in the application that the court approve the
        employment subject to § 328, and the application also must state
        whether the applicant is willing to have any request for fees reviewed
        under 11 U.S.C. § 330(a)’s compensation standards.”).
       The proposed orders do not set forth the proposed terms of employment
        and method of calculating the compensation. See L.R. 2014(b) (“An
        application for authorization to employ a professional under 11 U.S.C.
        §§ 327 or 1103 must be accompanied by a proposed order that describes
        the proposed terms of employment and method of calculating
        compensation without incorporating the application’s terms by
        reference.”).
       The applications state that the debtors want to employ Strouse Law
        Offices under general retainers, but do not state that retainers were paid
        in both cases, while the debtors’ disclosures of compensation required by
        Federal Rule of Bankruptcy Procedure 2016(b) (Form B 2030) state that



6 The debtors ultimately objected to the motions on June 1, each responding: “The Debtor has
now filed all necessary motions, amendments and reports and has provided the United State’s
[sic] Trustee with all necessary documentation, or is about to provide it, that will allow the
Debtor to organize it’s [sic] debts into effective plan o[f] reorganization.”




        Case 21-21326-beh      Doc 71    Entered 07/02/21 10:01:01        Page 6 of 31
       Strouse Law Offices agreed to accept $4,000 for legal services, and that
       the fee was paid by the debtors in full prior to the petition date.7
       Most problematic, however, are omissions from the declarations Attorney
Strouse filed in support of the applications. In each declaration, Attorney
Strouse certifies “that I have no adverse interest to the Debtor, that I have no
claim against the Debtor for any other representation, and that I am not a
creditor in the Debtor’s bankruptcy proceeding filed on April 13, 2013 [sic].
Furthermore, the Debtor does not owe my office any sum of money.” The
declarations do not disclose that Attorney Strouse represents the Ryans, each a
50% owner of the debtors, in their pending Chapter 13 case; that the Ryans
derive their income, in part, from the debtors and depend on that income in
funding their Chapter 13 plan; that Mr. Ryan is a co-obligor with Ryan 1000,
LLC on its debt to WaterStone Bank; and that Mr. and Mrs. Ryan are co-
obligors with Ryan 8641, LLC on its debt to WaterStone Bank. See Fed. R.
Bankr. P. 2014(a) (requiring an application for employment to be accompanied
by a verified statement of the person to be employed “setting forth the person’s
connections with the debtor, creditors, any other party in interest, their
respective attorneys and accountants, the United States trustee, or any person
employed in the office of the United States trustee”).
       The U.S. Trustee objected to the debtors’ applications to employ. Aside
from the problems outlined above, the U.S. Trustee points to the debtors’
delinquent and inaccurate monthly operating reports and instances of Attorney
Strouse’s non-responsiveness to requests from the U.S. Trustee’s office, as well
as delays in providing financial records and other documentation. The U.S.
Trustee further questions Attorney Strouse’s competency to effectively


7 In addition, each debtor’s Form B 2030 lists services that are included in the fee charged and
services that are not included, but the disclosures appear to be boilerplate clauses that pertain
to Chapter 7 or Chapter 13 work and should not be included in a Chapter 11 case. For
example, work covered by the fee includes “exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; [and] preparation and filing of motions
pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods,” while excluded
tasks include “[r]epresentation of the debtors in any dischargeability actions, judicial lien
avoidances, relief from stay actions or any other adversary proceeding.”




       Case 21-21326-beh       Doc 71     Entered 07/02/21 10:01:01         Page 7 of 31
represent debtors in Chapter 11 cases, observing that, while Strouse “may have
extensive experience representing debtors in Chapter 7 and 13, he has never
filed a Chapter 11 case and has no experience with Chapter 11 proceedings,”
nor does he have “a seasoned Chapter 11 mentor to help advise [him].”
         The Court held a consolidated hearing to consider the U.S. Trustee’s
objections to the employment applications and the U.S. Trustee’s second
motions to convert on June 8, 2021, and continued the hearing on June 23,
2021. The Court heard testimony from David Ryan, Rebecca Garcia (the
Chapter 13 trustee in the Ryans’ bankruptcy case), and William Bruss (counsel
for WaterStone Bank). The testimony and exhibits established the following
facts:
        From May 2020 until shortly after filing these cases, the debtors
         operated on a cash basis and did not hold bank accounts. The debtors
         collected rent via cash or money order, which Mr. Ryan kept in a desk
         drawer, and the debtors tracked their expenses through receipts. Prior to
         May 2020, the debtors paid their expenses via check.
        One of those expenses was rent for the building where the debtors
         maintain offices, at 5834–36 West Lisbon Avenue in Milwaukee. David
         and Jean Ryan own this real estate personally. Up until December 2020,
         each debtor was paying half of the $460 monthly mortgage on the West
         Lisbon office property. In December 2020, the Ryans redeemed the West
         Lisbon property from a foreclosure judgment obtained by WaterStone
         Bank. Neither debtor had made its own mortgage payments to
         WaterStone Bank since June or July 2020, and the debtors filed these
         cases shortly before the scheduled foreclosure sales of their respective
         real estate.
        Ryan 1000, LLC has an on-site manager who lives at the Pierce Street
         property, and who was responsible for collecting rent and keeping track
         of petty cash prepetition. Part of the reason the debtors were unable to
         provide their historical financial information to the U.S. Trustee by the
         original deadline was that the manager had been unavailable to assist
         with compiling the information until early June 2021.
        Neither debtor had filed a tax return since around 2000 or 2001.
         According to Mr. Ryan, this was because the debtors have operated at a




         Case 21-21326-beh   Doc 71   Entered 07/02/21 10:01:01   Page 8 of 31
        loss every year since then.8 Mr. Ryan has not spoken to an accountant to
        determine whether the debtors are required to file tax returns, and the
        Ryans do not file personal tax returns.
       Neither debtor has ever prepared a profit and loss statement or a balance
        sheet, or kept track of financial data in an accounting software program
        like QuickBooks. Per Mr. Ryan, “[i]t was knowing what I was spending,
        knowing what was coming in, knowing who I had to chase down.”
       Mr. Ryan conceded that the debtors likely would need to hire
        accountants if these cases proceed under Chapter 11.
       WaterStone Bank has a lien on the debtors’ post-petition rents by virtue
        of an assignment-of-rent clause in its mortgages, and the rents
        constitute WaterStone Bank’s cash collateral.
       Both debtors used WaterStone Bank’s cash collateral from the time of
        their March 15 bankruptcy filings through at least April 2021, without
        authorization from either the bank or the Court, to pay for expenses
        including insurance and repairs.
       When the debtors filed for bankruptcy, Mr. Ryan did not understand that
        the debtors’ post-petition rents belonged to WaterStone Bank, and
        instead believed that they belonged to the buildings. He did not seek
        permission from WaterStone Bank before using its cash collateral
        because he was not aware that he needed to.
       Mr. Bruss testified that the debtors’ unauthorized use of WaterStone
        Bank’s cash collateral harmed the bank because the debtors’ liabilities to
        the bank continued to increase, and the bank had no idea how its cash
        collateral was being used (or whether the use was to improve the
        collateral, or for other purposes that did not benefit the bank).
       Ryan 1000, LLC’s goal in its Chapter 11 case is to sell its real estate and
        realize what Mr. Ryan believes is substantial equity in the property
        (approximately $250,000). Mr. Ryan believes that the proceeds will be
        sufficient to pay off all of Ryan 1000, LLC’s claims (only two, totaling
        approximately $248,000, both of which are secured by the real estate),
        plus the claims of Ryan 8641, LLC (also only two secured claims, totaling

8Mr. Ryan’s testimony that he has had to put money into each debtor every year calls into
question the budget he filed in his Chapter 13 case, in which the Ryans calculated their net
monthly income based on the expectation of receiving monthly profits of almost $750 from the
debtors. This testimony also conflicts with the statement of current monthly income (Form
122C-1) that the Ryans filed in their Chapter 13 case, in which they reported receiving average
net monthly income from the debtors during the months of July through December 2017 of
$282.54 ($209.93/month from Ryan 1000 and $72.61/month from Ryan 8641). See Case No.
18-20366-gmh, ECF No. 19, at 51, 54.




        Case 21-21326-beh      Doc 71    Entered 07/02/21 10:01:01         Page 9 of 31
    approximately $155,000). If the proceeds from the sale of Ryan 1000,
    LLC’s property are not sufficient to pay off the claims of Ryan 8641,
    LLC’s creditors, Ryan 8641, LLC plans to refinance its debt.
   Mr. Ryan came up with the $500,000 valuation of Ryan 1000, LLC’s
    property with the help of his brother, who has a degree in accounting,
    based in part on the amount of rent the property currently garners (with
    most units being charged $750/month). Mr. Ryan added that the
    location is in a desirable area, and “people have told him” he should raise
    the rent to $900/month.
   Mr. Ryan also has spoken with a real estate agent about selling Ryan
    1000, LLC’s building—although the debtor has not yet filed an
    application to employ a broker—and plans to list the property at
    $575,000. Based on his conversations with the real estate agent, Mr.
    Ryan anticipates the property will not last longer than a week in this
    “hot” market. He does not want the property to be sold in a Chapter 7
    liquidation because he believes the Chapter 7 process would result in a
    “fire sale.”
   In the monthly operating reports filed in these cases, Ryan 1000, LLC
    projects that it will receive $5,900 in rental income each month
    (assuming all tenants pay) and will have average expenses of $1,330,
    resulting in net monthly income of $3,295. Ryan 8641, LLC projects
    monthly rental income of $3,945 and expenses of $1,186, resulting in
    net monthly income of $2,666.
   The May 2021 operating report filed by Ryan 1000, LLC reflects monthly
    income of $2,275.00, monthly expenses of $1,435.13, a net profit of
    $839.87, and an ending cash balance of $1,623.24. The May 2021
    operating report filed by Ryan 8641, LLC reflects monthly income of
    $4,470, monthly expenses of $927.47, a net profit of $3,542.53, and an
    ending cash balance of $5,747.89.
   According to Ms. Garcia, if Ryan 1000, LLC is able to sell its property at
    the anticipated price, or if the debtors’ projections of future net monthly
    income are accurate, the resulting increase in the Ryans’ disposable
    income would be significant enough to warrant an increase in the Ryans’
    Chapter 13 plan payments, and Ms. Garcia likely would move to modify
    their Chapter 13 plan to provide for payment of 100% of their unsecured
    claims.
   Ms. Garcia favors conversion over dismissal, because the sale of the
    property owned by Ryan 1000, LLC would be overseen by a Chapter 7
    trustee, who would ensure an orderly disposition of the assets and
    account for (and disclose) the receipt and disbursement of all funds.



    Case 21-21326-beh   Doc 71   Entered 07/02/21 10:01:01   Page 10 of 31
        WaterStone Bank also favors conversion over dismissal. Mr. Bruss
         testified that the bank is interested in getting paid as soon as possible.
         The risk of dismissal is that a subsequent bankruptcy filing would thwart
         the bank’s efforts to proceed with its foreclosure sales (which would
         require approximately 6 weeks to accomplish). A Chapter 7 liquidation
         would provide a more certain and prompt outcome.
         At the close of evidence, the parties renewed the arguments set forth in
their written submissions to the Court. Counsel for the U.S. Trustee also
advanced two additional reasons why Attorney Strouse should be disqualified
from representing the debtors: (1) his representation of the Ryans individually
in their Chapter 13 case creates a conflict of interest (counsel did not elaborate
on the substance of the conflict created by the dual representation based on
the specific facts of these cases), and (2) Attorney Strouse failed to disclose his
representation of the Ryans, as required by Bankruptcy Rule 2014.9

                                         ANALYSIS
A.       The Debtors’ Applications to Employ
         Employment of professionals is governed by section 327 of the
Bankruptcy Code. It permits a trustee (or Chapter 11 debtor-in-possession),10
“with the court’s approval,” to employ one or more professional persons—
including attorneys—“that do not hold or represent an interest adverse to the
estate, and that are disinterested persons, to represent or assist the trustee in
carrying out the trustee’s duties under this title.” 11 U.S.C. § 327(a). By
requiring court approval of employment, the Code gives bankruptcy courts
broad discretion over the appointment of professionals. In re Vettori, 217 B.R.
242, 244 (Bankr. N.D. Ill. 1998) (“Bankruptcy Judges have broad discretion

9 The U.S. Trustee did not raise these arguments in his written objections, apparently because

counsel for the U.S. Trustee overlooked the debtors’ additional disclosures of the Ryans’
pending Chapter 13 case in their May 6 amended petitions, and was otherwise unaware of the
existence of the Ryans’ case. At the June 8, 2021 hearing, counsel for the U.S. Trustee
informed the Court that Mr. Ryan had never disclosed his Chapter 13 case at any of the
debtors’ several section 341 meetings, and, had she known about the case, should would have
mentioned the conflict of interest and lack of disclosure in the U.S. Trustee’s written
objections.
10Section 327 applies to debtors-in-possession by virtue of 11 U.S.C. § 1107(a), which provides
that a debtor-in-possession has all of the rights, duties, and obligations of a trustee.




         Case 21-21326-beh    Doc 71    Entered 07/02/21 10:01:01        Page 11 of 31
over the appointment of such professionals. . . . The ultimate determination as
to whether appointment of an attorney should be approved falls within the
sound discretion of the court.”) (internal citations omitted); Harold & Williams
Development Co. v. U.S. Trustee (In re Harold & Williams Dev. Co.), 977 F.2d
906, 909 (4th Cir. 1992) (“Although the Code vests in the bankruptcy trustee
the immediate power to select candidates for employment by the bankruptcy
estate, it gives broad discretion to the bankruptcy court over the appointment
of professionals to work on behalf of the trustee and the estate, in part by
empowering the court to approve candidates so selected.”).
      Even so, that discretion is not unfettered. Congress has established some
per se rules that courts must apply in deciding whether to approve the
appointment of professionals. Section 327(a) prohibits the court from approving
the appointment of a professional who is not a “disinterested person,” or who
holds or represents “an interest adverse to the estate.” See also 11 U.S.C.
§ 327(c) (the court may approve employment of a professional who also
represents a creditor of the estate over the objection of a creditor or the U.S.
Trustee only if there is no “actual conflict of interest”). “Together, the statutory
requirements of disinterestedness and no interest adverse to the estate ‘serve
the important policy of ensuring that all professionals appointed pursuant to
section 327(a) tender undivided loyalty and provide untainted advice and
assistance in furtherance of their fiduciary responsibilities.’” Kravit, Gass &
Weber, S.C. v. Michel (In re Crivello), 134 F.3d 831, 836 (7th Cir. 1998) (quoting
Rome v. Braunstein, 19 F.3d 54, 58 (1st Cir. 1994)).
      A “disinterested person” means a person that “does not have an interest
materially adverse to the interest of the estate or of any class of creditors or
equity security holders, by reason of any direct or indirect relationship to,
connection with, or interest in, the debtor, or for any other reason.” 11 U.S.C.
§ 101(14)(C). The Seventh Circuit has read the phrase “for any other reason”
(referred to as the “catch-all clause”) as “sufficiently broad to include any
professional with an ‘interest or relationship that would even faintly color the




     Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01     Page 12 of 31
independence and impartial attitude required by the Code.’” Crivello, 134 F.3d
at 835 (quoting In re BH & P, Inc., 949 F.2d 1300, 1308 (3d Cir. 1991)).
      And while the Code does not specify what constitutes “an interest
adverse to the estate,” the Seventh Circuit has construed the term to include
“any economic interest that would tend to lessen the value of the bankruptcy
estate or that would create either an actual or potential dispute in which the
estate is a rival claimant” or “a predisposition under circumstances that render
such a bias against the estate.” Id. at 835 (quoting In re Roberts, 46 B.R. 815,
827 (Bankr. D. Utah 1985)).
      An attorney’s simultaneous representation of a debtor and its owner, by
itself, is not sufficient to create a conflict of interest that would bar employment
under section 327(a). See In re Granite Sheet Metal Works, Inc., 159 B.R. 840,
846–47 (Bankr. S.D. Ill. 1993) (“[S]imultaneous representation of the debtor
and its controlling shareholder may be permissible.”) (citing In re Plaza Hotel
Corp., 111 B.R. 882, 890 (Bankr. E.D. Cal.), aff’d, 123 B.R. 466 (9th Cir. BAP
1990) (simultaneous representation of a debtor and its controlling shareholder
“although not a disqualifying conflict per se, becomes a basis to disqualify
counsel when adverse interests either exist or are likely to develop”)); In re
Raymond Pro. Grp., Inc., 421 B.R. 891, 902–03 (Bankr. N.D. Ill. 2009) (although
a bankruptcy judge can disapprove of the employment of professionals with a
potential—rather than actual—conflict, there are two possible situations where
that would not be a proper decision: “(1) large cases where every competent
professional in a particular field is already employed by a creditor or a party in
interest and (2) where the possibility that the potential conflict will become
actual is remote, and the reasons for employing the professional in question
are particularly compelling.”) (internal quotation marks omitted).
      Bankruptcy Rule 2014(a) “facilitates enforcement of section 327(a) by
requiring that professionals seeking to represent the trustee in a bankruptcy
proceeding submit a verification that fully and broadly discloses ‘the person’s
connections with the debtor, creditors, [or] any other party in interest,’ among
others.” In re Knight-Celotex, LLC, 695 F.3d 714, 722 (7th Cir. 2012). The



     Case 21-21326-beh    Doc 71    Entered 07/02/21 10:01:01    Page 13 of 31
“connections” that must be disclosed under Rule 2014 are “considerably
broader” than the disclosures required under section 327(a). In re Rental Sys.,
L.L.C., 511 B.R. 882, 894 (Bankr. N.D. Ill. 2014). This means that an attorney
“must disclose a connection even if he does not believe it would disqualify him
under Section 327(a).” In re Gluth Bros. Const., Inc., 459 B.R. 351, 364 (Bankr.
N.D. Ill. 2011).
      The disclosures under Rule 2014 must be full and candid; “[c]oy or
incomplete disclosures which leave the court to ferret out pertinent information
from other sources are not sufficient.” In re Pope, No. 20-22889-GMH, 2021 WL
1346528, at *4 (Bankr. E.D. Wis. Mar. 31, 2021) (quoting In re Midway Indus.
Contractors, Inc., 272 B.R. 651, 662 (Bankr. N.D. Ill. 2001)) (internal quotation
marks omitted). Nor is compliance with Rule 2014’s disclosure requirements
excused by disclosure elsewhere in the record. Id. (citing Gluth Bros., 459 B.R.
at 364 (“It is not sufficient that connections are disclosed in other pleadings,
such as a statement of financial affairs, or at a 341 meeting.”)). “The burden of
disclosure is placed on the applicant to produce the relevant facts, rather than
relying on the bankruptcy judge or parties in interest to conduct an
independent factual investigation to determine whether the applicant has a
conflict.” Raymond Pro. Grp., 421 B.R. at 906; accord Crivello, 134 F.3d at 839
(“Bankruptcy courts have neither the resources nor the time to investigate the
veracity of the information submitted in [retention and compensation]
statements and affidavits and to root out the existence of undisclosed conflicts
of interest”). An attorney who fails to disclose all connections required by Rule
2014 risks disqualification. Pope, 2021 WL 1346528, at *5; see also Crivello,
134 F.3d at 836 (“[C]ounsel who fail to disclose timely and completely their
connections proceed at their own risk because failure to disclose is sufficient
grounds to revoke an employment order and deny compensation.”).
      In summary, a debtor-in-possession first must demonstrate that the
applicant for professional employment meets the threshold requirements of
section 327 (being disinterested and having no interest adverse to the estate),
through the disclosures required under Rule 2014. Once the applicant has



     Case 21-21326-beh    Doc 71   Entered 07/02/21 10:01:01    Page 14 of 31
proven these minimum qualifications, the bankruptcy court then must exercise
its discretion “in a way that it believes best serves the objectives of the
bankruptcy system” in deciding whether to approve the employment,
considering “the protection of the interests of the bankruptcy estate and its
creditors, and the efficient, expeditious, and economical resolution of the
bankruptcy proceeding.” Harold & Williams Dev. Co., 977 F.2d at 910. See also
Vettori, 217 B.R. at 245 (“a professional should only be appointed where the
appointment will aid in the administration of the proceeding” and “the
appointment must be in the best interest of the estate”).
       The Court must deny the debtors’ applications to employ Strouse Law
Offices for two reasons. First, Attorney Strouse’s simultaneous representation
of the Ryans in their Chapter 13 case creates a conflict of interest—one which
Attorney Strouse failed to disclose as required under Rule 2014. Second, at
least on the record and at the present time, Attorney Strouse has not convinced
the Court that he has the ability to adequately represent the debtors in these
Chapter 11 cases and therefore that the appointment is in the best interest of
the estates.

       1.      Conflict of Interest
       Strouse’s representation of the Ryans in their Chapter 13 bankruptcy
case poses a conflict with his representation of the debtors in these cases. The
Ryans are each a 50% owner of the debtors, and rely on income from the
debtors to be able to fund their Chapter 13 plan.11 Mr. Ryan is a co-obligor
with Ryan 1000, LLC on its debt to WaterStone Bank and Mr. and Mrs. Ryan
are co-obligors with Ryan 8641, LLC on its debt to WaterStone Bank—although
Attorney Strouse apparently failed to appreciate this relationship, both when


11Although Mr. Ryan testified that neither of the debtors have made a profit since 2001, and
that the Ryans do not use income from the debtors to fund their Chapter 13 plan, this
representation is at odds with the numbers reflected in the Ryans’ Chapter 13 budget, at least
as of January 2019. At that time (a year into their Chapter 13 case), the Ryans reported that
they received SSI income of $2,166, while their expenses totaled $2,521. In other words, the
Ryans necessarily had to rely on the debtors’ rental income to pay a portion of their personal
expenses not covered by their social security income, and to enable them to make monthly plan
payments of $699.




      Case 21-21326-beh       Doc 71    Entered 07/02/21 10:01:01       Page 15 of 31
he filed the Ryans’ case and then when he filed these debtors’ petitions. The
Ryans’ schedules also indicate that they depend on the debtors to make
payments on their joint obligations. When one co-obligor “pays more than a fair
share of a common obligation,” that co-obligor has a right of contribution
against the other co-obligor for repayment. Kafka v. Pope, 194 Wis. 2d 234,
242–43, 533 N.W.2d 491, 494 (Wis. 1995) (explaining that the right to seek
equitable contribution “is premised on two conditions: (1) the parties must be
liable for the same obligation; and (2) the party seeking contribution must have
paid more than a fair share of the obligation”); see also Wait v. Pierce, 191 Wis.
202, 210 N.W. 822, 823 (Wis. 1926) (“the thing that gives rise to the right of
contribution is that one of the common obligors has discharged more than his
fair equitable share of the common liability”). To the extent that Ryan 1000,
LLC and Ryan 8641, LLC have paid more than their share of the liability on the
WaterStone notes, they have a right of contribution against their co-obligors
(Mr. Ryan, and both Mr. and Mrs. Ryan, respectively), which makes the debtors
creditors of the Ryans.
       A case with facts very similar to those at hand is In re Wiley Brown &
Assocs., LLC, No. 06-50886, 2006 WL 2390290 (Bankr. M.D.N.C. Aug. 14,
2006).12 In that case, the Chapter 11 debtor corporation was half-owned by an
individual, Brown, who had filed his own Chapter 13 case almost two months
before the debtor filed its petition. Brown, who was an officer and employee of
the debtor, personally guaranteed the largest debts of the debtor. He also
derived his income from the debtor, and depended on the debtor giving him an
extra $6,000.00 per month with which to make his Chapter 13 plan payments.
In addition, Brown relied on the debtor, his co-obligor, to make the payments
on the debts he had guaranteed. 2006 WL 2390290, at *1–2.
       The same attorney who represented Brown in his Chapter 13 case sought
approval to be employed as bankruptcy counsel for the Chapter 11 debtor. The



12The U.S. Trustee cited the Wiley Brown case in support of his objections to the employment
applications. Attorney Strouse offered no contrary case law, either on the docket, or orally.




      Case 21-21326-beh       Doc 71    Entered 07/02/21 10:01:01        Page 16 of 31
bankruptcy court denied the application, concluding that the attorney’s
representation of Brown in his Chapter 13 case constituted a representation of
an interest that was adverse to the Chapter 11 debtor’s estate. Id. at *3–5. In
doing so, the bankruptcy court found that the attorney’s simultaneous
representation of the debtor and its owner, of which the debtor was a creditor,
posed an actual conflict of interest. Id. at *4–5 (citing, inter alia, In re Big Mac
Marine, Inc., 326 B.R. 150, 153 (8th Cir. B.A.P. 2005) (attorney could not
represent debtor and principals of debtor who were also creditors of debtor); In
re Plaza Hotel Corp., 123 B.R. 466, 469 (9th Cir. B.A.P. 1990) (attorney
precluded from representing debtor when he was already representing debtor’s
owners and guarantors in a state court proceeding); In re McGregory, 340 B.R.
915, 920 (8th Cir. B.A.P. 2006) (conflict of interest arose where an attorney
represented debtor and participated in debtor’s refinancing transaction as both
counsel for debtor and an agent of lender); In re Lehtinen, 322 B.R. 404, 408
(9th Cir. B.A.P. 2005) (it is a conflict of interest for an attorney to represent
debtor in a Chapter 13 case and to represent a broker in connection with the
sale of debtor’s home); In re Coal River Resources, Inc., 321 B.R. 184, 187–188
(W.D. Va. 2005) (law firm could not represent four separate corporate debtors,
all of which were owned by one individual, and some or all of which were
creditors of one another; court concluded that “to represent . . . a debtor-in-
possession which is a material debtor of another [debtor] is inherently to
‘represent an interest adverse’ to the latter’s estate”)).
       In addition, Mr. Ryan’s testimony at the June 8 hearing suggests that
both of the debtors made a number of prepetition payments for the benefit of
the Ryans within the year before filing—payments that are not disclosed in the
debtors’ statements of financial affairs13—which could be subject to attack as
preferential or fraudulent transfers. Up until December 2020, each debtor was

13Question 30 of the debtors’ statement of financial affairs (Form 207) requires disclosure of
any payments given to insiders, asking: “Within 1 year before filing this case, did the debtor
provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?” Both debtors
answered “no” to this question.




      Case 21-21326-beh        Doc 71    Entered 07/02/21 10:01:01         Page 17 of 31
paying half of the $460 monthly mortgage on real property owned by the Ryans
personally, which the Ryans then redeemed from a foreclosure judgment
(presumably with funds derived from the debtors’ rental income). And while the
debtors were shortchanging their own creditors and defaulting on their
mortgage payments to WaterStone Bank, the Ryans were using profits from the
debtors to enable them to make plan payments to their creditors.
      Conversely, the Ryans’ unsecured creditors now stand to be
shortchanged if Ryan 1000, LLC is successful in selling its real estate at the
intended price, which would increase the Ryans’ nonexempt equity in Ryan
1000, LLC (equity that remains property of their Chapter 13 bankruptcy estate)
by approximately $250,000. Such a sale would generate extra disposable
income sufficient for the Ryans to pay all unsecured claims in full, but their
current Chapter 13 plan provides for a distribution to unsecured creditors of
only 48%.
      Attorney Strouse suggested at the hearing that any dilemmas created by
the competing interests in the proceeds of the sale of Ryan 1000, LLC’s real
estate could be addressed by modifying the Ryans’ Chapter 13 plan to provide
a 100% distribution to unsecured creditors and to require that any net
proceeds of the real estate sale be used to pay off the remaining balance of the
claims. While potentially a viable solution—Ms. Garcia did not raise any
objections to this course of action—Attorney Strouse’s failure to anticipate and
account for this potential conflict is symptomatic of a larger problem, one best
exemplified by his failure to satisfy the disclosure obligations of Rule 2014(a).
Cf. Matter of Atlanta Sporting Club, 137 B.R. 550, 553 (Bankr. N.D. Ga. 1991)
(“When an attorney fails to disclose relationships and facts necessary for the
Court to make a determination as to whether they meet the requirements of the
Code, three explanations may be inferred: oversight or negligence, failure to
understand the importance of proper disclosure, or an intent to circumvent the
Code.”). The Court does not believe that Attorney Strouse deliberately tried to
evade the disclosure requirements of Rule 2014, but his conduct demonstrates
a lack of understanding of the applicable sections of the Code and Bankruptcy



     Case 21-21326-beh    Doc 71   Entered 07/02/21 10:01:01    Page 18 of 31
Rules, his obligations in this case, and the separate interests of the Ryans and
the debtors.
      Although Attorney Strouse’s failure to meet his disclosure obligations
under Rule 2014 does not, by itself, dictate denial of the applications, the
outcome is warranted based on the circumstances of these cases. Cf. Granite
Sheet Metal Works, 159 B.R. at 847 (“Failure to comply with the disclosure
requirements of Rule 2014(a) is, by itself, enough to disqualify an attorney and
deny compensation.”); Raymond Pro. Grp., 421 B.R. at 906 (“In the most
extreme application of Rule 2014, it has been said that denial of fees or
disqualification may be justified even when the professional is in fact
disinterested.”) (citing In re Midway Indus. Contractors, 272 B.R. 651, 662
(Bankr. N.D. Ill. 2001)). Whether the conflict at issue here is “actual” or merely
“potential”—a determination the Court is not equipped to make on the present
record, due in part to the lack of information about the debtors’ prepetition
financial dealings (a fault attributable to the debtors and their poor
recordkeeping practices) and the early status of these cases in which the
debtors have not yet filed plans—the conflict is real enough to merit denial of
the application. See Raymond Pro. Grp., 421 B.R. at 902 (a conflict is “actual”
when “the professional serves two presently competing and adverse interests,”
while a conflict is merely “potential” when “the competition does not presently
exist, but may become active if certain contingencies arise”; it is appropriate for
a court to disapprove employment based on a potential conflict, unless (1) the
case is large and all competent professionals are already employed, or (2) “the
possibility that the potential conflict will become actual is remote, and the
reasons for employing the professional in question are particularly
compelling”).
      The Court recognizes that a contrary decision would be within its
discretion, but the compounding factors discussed below militate against such
a result. Compare In re Jade Mgmt. Servs., 386 F. App’x 145, 149 (3d Cir. 2010)
(bankruptcy court did not abuse its discretion in approving debtor’s
employment of attorney who simultaneously represented the debtor’s sole



     Case 21-21326-beh    Doc 71   Entered 07/02/21 10:01:01    Page 19 of 31
shareholder and guarantor of the debtor’s secured debt, based on its
determination that there was only a remote possibility the potential conflict of
interest would ever ripen into actual conflict; the value of the debtor’s assets
exceeded the value of the secured claims the shareholder had guaranteed and
the debtor’s plan feasibly proposed satisfying all secured claims in full,
“thereby diminishing or eliminating outright any potential tension between [the
shareholder] and the secured creditors” and making it likely that the
shareholder would never be called upon to satisfy her guarantees).

      2.     Competence of Counsel
      Even if Attorney Strouse’s simultaneous representation of the Ryans and
the debtors did not create a conflict of interest, the Court also must deny the
applications for a second reason: Attorney Strouse has failed to demonstrate
the requisite competence and care required to represent these Chapter 11
debtors’ estates, at least at this point in time.
      As indicated above, once a professional has demonstrated the minimum
requirements for employment under section 327, the Court still must exercise
its discretion in deciding whether to approve that employment as best serving
the objectives of the bankruptcy system. The U.S. Trustee urges the Court to
deny the applications, asserting that employment of Strouse Law Offices is not
in the best interests of the debtors or their creditors, pointing to “[t]he lack of
experience, the disregard of statutes, rules, deadlines, the numerous
administrative issues, and the lack of communication,” which are “overly
burdensome to the United States Trustee, creditors, and the Court,” as well as
Attorney Strouse’s lack of a Chapter 11 mentor to consult for guidance
throughout the Chapter 11 proceedings.
      As the U.S. Trustee stresses, while Attorney Strouse is experienced in
representing clients in consumer bankruptcy cases filed under Chapters 7 and
13 of the Code, he has never before filed a bankruptcy case on behalf of a
Chapter 11 debtor. Chapter 11 is a very different animal from Chapters 7 and
13. For one, a Chapter 11 debtor-in-possession—and, by extension, the




     Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01     Page 20 of 31
debtor’s attorney—owe a fiduciary obligation to creditors. See, e.g., In re Scott,
172 F.3d 959, 967 (7th Cir. 1999) (“[t]he debtor-in-possession owes a fiduciary
duty to his creditors”); Raymond Pro. Grp., 421 B.R. at 903 (“Fiduciary duties
also bind attorneys and other professionals employed by the debtor-in-
possession.”); cf. In re Mack Industries, 606 B.R. 313, 319–20 (Bankr. N.D. Ill.
2019) (“Neither chapter 7 debtors nor their counsel . . . owe a fiduciary duty to
the bankruptcy estate. . . . There is no equivalent to § 1107(a) for chapter 7
debtors.”); In re Gutierrez, 309 B.R. 488, 499 (Bankr. W.D. Tex. 2004) (“[In a
chapter 11 case,] the obligations on both the client and counsel are
substantially different from those in the chapter 13 context. A debtor in a
chapter 11 case takes on the fiduciary duties and responsibilities of a debtor-
in-possession, a legal entity exercising most of the powers of a trustee. The
chapter 13 debtor, though he or she remains in possession of property of the
estate, and has the authority to use, sell, or lease that property, still does not
assume anything approaching the breadth of trustee duties that a chapter 11
debtor-in-possession does. . . . The principle fiduciary duties [in a chapter 13
case] (collection of funds set aside pursuant to the plan for distribution to
creditors, distribution of those funds, review of claims, monitoring debtor
performance for the benefit of the creditor body) are placed not on the debtor at
all, but on the chapter 13 trustee.”).
      An attorney must be familiar with the fiduciary duties imposed by
Chapter 11 of the Code, because “[i]t is the role of the attorney for the debtor in
possession to make sure the debtor in possession understands its fiduciary
obligation and acts consistent with that obligation.” In re N. Beef Packers Ltd.
P’ship, No. BR 13-10118, 2017 WL 10729025, at *6 (Bankr. D.S.D. Jan. 5,
2017) (emphasis in original).
      Chapter 11 cases also impose additional administrative burdens on
counsel—for example, the requirements to file monthly operating reports and to
seek approval to employ professionals—that are not present in consumer
bankruptcy cases. “[A]n attorney hoping to represent a Chapter 11 debtor must
have more than just integrity; that counsel must also have a strong knowledge



     Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01    Page 21 of 31
of technical requirements under the Bankruptcy Code.” Vettori, 217 B.R. at
245.
       In a Chapter 11 case, an attorney can provide competent
       representation to the estate only if the attorney is thoroughly
       familiar with the Bankruptcy Code, the Bankruptcy Rules, and the
       Local Rules. Bankruptcy, and especially Chapter 11 bankruptcy, is
       a highly specialized area of law. An attorney for a debtor in
       possession must have expert knowledge of bankruptcy law in order
       to achieve a successful result. Experience indicates that a business
       that files a Chapter 11 case, by definition, is already in trouble. . . .
       Only an attorney with expert knowledge of bankruptcy law can
       properly aid in the administration of the case.
Id. (quoting In re Doors and More Inc., 126 B.R. 43, 45 (Bankr. E.D. Mich.
1991)).
       Attorney Strouse has failed to convince the Court that he is competent to
handle the representation of these Chapter 11 debtors. As noted above, he
made several mistakes in the debtors’ petitions, schedules, statements, and
monthly operating reports. And his unfamiliarity with Chapter 11
requirements—as well as the lack of a mentor to turn to for guidance—likely
led, either in whole or part, to the debtors’ failures to seek approval to use
WaterStone Bank’s cash collateral. This inexperience also may have inhibited
him from providing effective prepetition counseling and from identifying
potential problems at the outset of these cases, like the absence of tax returns,
bank accounts, and formal record-keeping.14 On this record, the Court cannot
find that employment would advance the “efficient, expeditious, and
economical resolution of the[se] bankruptcy proceeding[s].” Harold & Williams
Dev. Co., 977 F.2d at 910.
       Attorney Strouse’s performance in other cases filed in this district
(Chapter 13 and 7 consumer bankruptcies) also gives the Court pause. “One of

14 As another example, at the June 23 hearing, Attorney Strouse remarked several times that
the debtors would be “filing a plan.” But as the Court and U.S. Trustee have pointed out on
numerous occasions, the debtors have not moved to jointly administer these cases, let alone to
file a joint Chapter 11 plan. As the record presently stands, each debtor would need to file its
own plan, which necessarily will create additional administrative burdens for the Court,
creditors, and other interested parties.




       Case 21-21326-beh      Doc 71     Entered 07/02/21 10:01:01         Page 22 of 31
the most efficient methods for determining whether an attorney has
competence to be appointed Chapter 11 counsel is to look at the attorney’s
performance in previous cases.” Vettori, 217 B.R. at 245 (citing In re Slack, 73
B.R. 382, 386–88 (Bankr. W.D. Mo. 1987) (denying application to employ
Chapter 12 counsel, based on counsel’s conduct in other cases, including his
numerous failures to attend important hearings, leading to dismissal of cases,
and failures to “make timely and sufficient filings of proposed plans of
reorganization and other documents required for the processing of cases, with
unfavorable consequences for his clients”)). On more than one occasion in the
recent past, Attorney Strouse has been required to appear and explain
inaccuracies or other problems in documents filed with bankruptcy courts in
this district. See, e.g., Case No. 15-20691-kmp, ECF Nos. 60 and 73; Case No.
16-24985-beh, ECF Nos. 51, 52, and 56.
      While every Chapter 11 lawyer of course must have a “first case,” courts
expect attorneys to approach such cases with diligent Code compliance,
attention to detail, timely completion of required tasks, and most likely, under
the guidance of more experienced counsel. Very little of that has happened in
these cases so far. While the Court appreciates that the Ryans have a
relationship with Attorney Strouse that goes back several years, that familiarity
is not enough to meet the fiduciary obligations demanded by the Code.
      In light of Attorney Strouse’s conflict of interest and his lack of
demonstrated ability in these Chapter 11 cases, the Court concludes that
employment of Strouse Law Offices is not in the best interest of the debtors’
estates and will not approve the debtors’ applications to employ. In other
circumstances, the Court may have considered approving Attorney Strouse’s
employment on the condition that he obtain the assistance of an experienced
Chapter 11 attorney, but the existence of the conflict, compounded by Attorney
Strouse’s failure to recognize such a possibility and disclose it as required by
Rule 2014, forecloses that option.




     Case 21-21326-beh    Doc 71     Entered 07/02/21 10:01:01   Page 23 of 31
B.    The U.S. Trustee’s Motions to Convert
      For the second time in each of these cases, the U.S. Trustee has filed a
motion to convert the case to Chapter 7, under 11 U.S.C. § 1112(b). Section
1112(b) of the Code provides for the conversion or dismissal of a Chapter 11
case, “for cause.” Section 1112(b)(4) contains a non-exhaustive list of what
constitutes “cause” for purposes of § 1112(b), which includes “unauthorized
use of cash collateral substantially harmful to 1 or more creditors.” 11 U.S.C.
§ 1112(b)(4)(D).
      The party seeking conversion bears the initial burden of proving that
cause exists by a preponderance of the evidence. See In re Waterworks, Inc.,
538 B.R. 445, 457 (Bankr. N.D. Ill. 2015) (citing In re Woodbrook Assocs., 19
F.3d 312, 317 (7th Cir. 1994)). Once the movant shows cause, dismissal or
conversion is mandatory, unless the debtor can establish the exception
enumerated in section 1112(b)(2):
      First, the debtor must specifically identify “unusual circumstances
      establishing that converting or dismissing the case is not in the
      best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(2).
      The Code does not define “unusual circumstances,” but the phrase
      “contemplates conditions that are not common in most chapter 11
      cases.”
      Second, the debtor must demonstrate (1) that a plan is reasonably
      likely to be confirmed within the statutorily required time, 11
      U.S.C. § 1121(b)(2)(A); and (2) that the debtor had a “reasonable
      justification” for the act or omission constituting “cause” for
      conversion or dismissal, and the act or omission will be cured
      within a “reasonable time,” 11 U.S.C. § 1121(b)(2)(B)(i), (ii).
In re Aurora Memory Care, LLC, 589 B.R. 631, 638 (Bankr. N.D. Ill. 2018)
(internal citations omitted). If the debtor fails to meet this burden, the Court
then must determine whether dismissal or conversion to Chapter 7 would be in
the best interests of creditors and the estate. 11 U.S.C. § 1112(b)(1).
      The U.S. Trustee argues that “cause” for conversion exists under
§ 1112(b)(4)(D), based on the debtors’ unauthorized use of WaterStone Bank’s
cash collateral. To prevail on this theory, the U.S. Trustee must establish not




     Case 21-21326-beh    Doc 71    Entered 07/02/21 10:01:01   Page 24 of 31
only that the debtors used the bank’s cash collateral without its consent or
authorization from the Court (a fact that is not in dispute), but that WaterStone
(or another creditor) suffered harm as a result, and that the harm was
substantial.
      The type of harm contemplated by section 1112(b)(4)(D) generally
concerns a “diminution to the recoverable value of [a] creditor’s collateral.” 7
Collier on Bankruptcy ¶ 1112.04[6][d] (16th ed. 2021). “If a debtor uses cash
collateral without consent or authority from the court, a serious risk exists of
immediate and irreparable harm to the financial value and opportunity of the
creditor to recover from such cash collateral.” Id. (citing In re Three Partners,
Inc., 199 B.R. 230, 237 n.9 (Bankr. D. Mass. 1995) (“The failure of [a debtor-in-
possession] to seek cash collateral authorization (or obtain the necessary
consents), when applicable, reveals a profound ignorance by that debtor of the
responsibilities attendant to its status. In appropriate cases, such a failure
should be considered in conjunction with the viability of a Chapter 11 case or
the continuation of the debtor in possession.”)).
      As for the substantiality requirement, there is little case law defining the
meaning of the term “substantially harmful.” In one of the few cases to
consider what constitutes substantial harm, the bankruptcy court in In re
Visicon Shareholders Trust observed that “substantial” is defined as
“considerable in importance, value, degree, amount, or extent.” 478 B.R. 292,
314 (Bankr. S.D. Ohio 2012) (quoting The American Heritage Dictionary 1376
(4th ed. 2007)). The court concluded that the effect of the debtor’s
unauthorized use of cash collateral in that case rose to such a level of harm:
the debtor used the cash collateral “to pay the numerous personal expenses of
the insiders, to pay prepetition claims, to make unauthorized payments to
professionals, to make mortgage and condominium association payments on
[the debtor trust beneficiary’s mother-in-law’s] Florida condominium, to make
the lease payments on [the debtor trust beneficiary’s and her mother-in-law’s]
automobiles, and the payment of expenses for which no explanation was
given.” Id. These unauthorized expenditures—which either had no



     Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01    Page 25 of 31
demonstrable benefit to the estate or were made “in complete derogation of the
bankruptcy priority scheme”—substantially harmed both the secured creditor
who had an interest in the cash, as well as any unpaid unsecured creditors. Id.
      In a less egregious example, the debtor in Pena v. Manfredo—a property
manager who owned and managed over a dozen residential properties
encumbered by deeds of trust with assignment of rent clauses—did not file a
motion for use of cash collateral until six weeks after the petition date, by
which time he had used $16,000.00 in cash collateral without authorization.
No. 12-CV-01233-AWI, 2013 WL 4817581, at *1 (E.D. Cal. Sept. 6, 2013), aff’d,
582 F. App’x 744 (9th Cir. 2014). The secured creditors opposed the debtor’s
motion to use their cash collateral, in part because the debtor had failed to
account for the rental income and expenses as to each individual property. Id.
at *2. The bankruptcy court ordered conversion of the case under §
1112(b)(4)(D), finding that the debtor’s unauthorized use of cash collateral was
substantially harmful to at least one creditor. On appeal, the district court
affirmed, observing: “Although some of the $16,000 went to business overhead
and secured debt payment, ‘there was apparently no effort to use rent collected
from a particular property to pay the deed of trust encumbering that property.’”
Id. at *6. In addition, the funds had not been segregated, and the debtor had
not provided “an accounting of the precise expenditures of these funds.” Id.
      In contrast, the court in In re Waterworks, Inc., concluded that the
debtor’s unauthorized use of cash collateral was not substantially harmful, and
therefore not cause for conversion or dismissal. 538 B.R. at 460–62. In
Waterworks, the movant-creditor held a prepetition security interest in the
debtor’s deposit accounts and accounts receivable (which did not continue
post-petition), totaling about $150,000. Id. at 460. The debtor used these funds
without authorization during the first two weeks of the case to pay its normal
operating expenses; later, it exceeded its approved cash collateral budget to
make an “emergency purchase of [a] replacement Bobcat during the height of
the winter plowing season” (the debtor plowed and removed snow and ice from
parking lots in the winter) to enable continued operations. Id. at 461. The



     Case 21-21326-beh    Doc 71   Entered 07/02/21 10:01:01    Page 26 of 31
bankruptcy court observed that the debtor’s deposit accounts and accounts
receivable—on which the debtor had granted the movant a post-petition lien as
part of an agreed cash collateral order—had increased by nearly $200,000
during the course of the case, and that the debtor had made adequate
protection payments to the creditor totaling more than a third of its claim as of
the petition date. Id. The court reasoned:
      It is therefore difficult for this creditor whose position has so
      improved in the course of the Chapter 11 case to demonstrate that
      it was harmed, let alone substantially harmed, by the Debtor’s use
      [of] cash collateral to continue the operation of its business during
      the initial two weeks before its unopposed motion for use of cash
      collateral was presented or in the isolated instances where
      Waterworks exceeded its approved budgets.
Id. After considering the totality of the circumstances, the court found that the
debtor’s unauthorized use of cash collateral, which was limited to a few
“isolated [occasions] whose limited effect benefited creditors as well as the
Debtor,” did not constitute cause for conversion. Id. at 462.
      Here, the alleged harm to WaterStone Bank, according to the U.S.
Trustee and Mr. Bruss’s testimony, is the increase in the debts owed to the
bank, plus the bank’s inability to monitor the use of its cash collateral and
ensure that funds are used for its benefit. The debtors argue that this does not
constitute substantial harm, for several reasons. First, the debtors spent the
money on repairs, insurance, and other regular expenses necessary for
continued operations. Second, there is a large equity cushion in both of the
properties. Third, the debtors have reached agreements with WaterStone
regarding the use of its cash collateral and to provide adequate protection in
the form of monthly payments (interest at the contractual rate plus one-twelfth
of the 2020 real estate tax bill), plus a number of reporting requirements to
ensure that WaterStone has oversight of the disbursement of the rent; as a
result of these agreements, WaterStone withdrew its motions seeking either
relief from the stay or adequate protection as to the debtors’ real estate.




     Case 21-21326-beh    Doc 71   Entered 07/02/21 10:01:01    Page 27 of 31
      In these circumstances, the Court finds that any harm suffered by
WaterStone Bank due to the debtors’ unauthorized use of its cash collateral
was not substantial. The debtors used the funds to improve and insure the real
estate and to pay for regular operating expenses. The debtors’ most recent
operating reports, for May 2021, reflect positive net income. Rather than
having posed an “immediate and irreparable harm to the financial value” of
WaterStone’s collateral, it is more likely that these expenditures improved the
bank’s overall position, by maintaining or increasing the value of the real
property and facilitating the debtors’ ability to continue collecting rental
income. While the debtors should have sought permission before using
WaterStone Bank’s cash collateral, cf. Three Partners, 199 B.R. at 237 n.9 (a
debtor-in-possession is obligated to seek court authorization or to obtain
consent to use cash collateral “from the outset,” and failure to do so “reveals a
profound ignorance by that debtor of the responsibilities attendant to its
status”), the debtors’ unauthorized use, by itself, does not constitute cause for
conversion under § 1112(b)(4)(D). Because the U.S. Trustee has not met his
burden of proving cause under § 1112(b)(4)(D), the Court need not reach the
question of whether the debtors have satisfied the exception of § 1112(b)(2), or
whether conversion or dismissal would be in the best interest of creditors and
the estate, and will deny the motions.
      One final point is worth noting. At the beginning of the June 8 hearing,
counsel for the U.S. Trustee suggested that an additional basis for conversion
may exist, due to the debtors’ gross mismanagement of their estates under
§ 1112(b)(4)(B). Counsel did not press this theory during the course of the
evidentiary presentation or in closing arguments, so it’s doubtful the debtors
were given sufficient notice of the need to defend against such a claim, or the
possibility that the Court would consider whether “cause” existed for any
reason other than under § 1112(b)(4)(D). There is, however, evidence in the
current record tending to support the U.S. Trustee’s position.
      These debtors have demonstrated an unawareness of their fiduciary
duties as debtors-in-possession. They have a history of poor recordkeeping and



     Case 21-21326-beh    Doc 71    Entered 07/02/21 10:01:01    Page 28 of 31
they lack prepetition tax returns, recent bank statements, and comprehensive
accounting records (professional or otherwise). No accountant has been
proposed for either debtor. Ryan 1000, LLC intends to realize the equity in its
real estate by quickly selling its property in this “hot” market, but the debtor
has not sought to employ a real estate broker. These circumstances do not
portend an easy road to confirmation and successful reorganization.
      Nevertheless, at this early stage—and assuming the debtors’ valuations
and income projections prove to be accurate—it is not a foregone conclusion
that these cases are doomed to fail. Cf. In re Attack Properties, LLC, 478 B.R.
337, 344–45 (N.D. Ill. 2012) (bankruptcy court did not err in dismissing
Chapter 11 case for “cause” based on its finding that the debtor had no
reasonable likelihood of successfully confirming a plan of reorganization; “the
judge concluded that further suspension of the creditors’ rights in order to
allow [the debtor] to reorganize would be futile, as there had been no progress
in that direction, and there was little prospect of any future progress”) (citing In
re Woodbrook Assocs., 19 F.3d 312, 317 (7th Cir. 1994) (“The very purpose of
§ 1112(b) is to cut short this plan and confirmation process where it is
pointless.”)). Debtor Ryan 1000, LLC has begun informal discussions about
selling its real estate in what all witnesses agreed is a favorable seller’s market.
If such a sale is realized, the profits would be sufficient to pay the claims of
both debtors, as well as 100% of the unsecured claims filed in the Ryans’
Chapter 13 bankruptcy. The debtors’ plan-filing exclusivity period has not yet
expired (although the end date is drawing near), and if the positive income
trend reflected in the debtors’ most recent operating reports continues, they
should have sufficient cash on hand to sustain operations in the near term.
The Court also is mindful that
      “[c]onversion or dismissal is a ‘drastic measure’ and the movant
      bears the burden of proving that the relief requested is ‘warranted
      and not premature.’” Indeed, at least some degree of pre-petition
      mismanagement can be found “in virtually every insolvency case.”
      Such conduct then must be viewed in light of the “philosophy of




     Case 21-21326-beh     Doc 71   Entered 07/02/21 10:01:01    Page 29 of 31
      chapter 11 [which] is to give the debtor a ‘second chance’ at
      business success.”
Waterworks, 538 B.R. at 460 (internal citations omitted).
      Given the debtors’ lack of notice that the Court may consider any
grounds for conversion or dismissal other than under section 1112(b)(4)(D),
and “the principles of open access that guide the bankruptcy process and the
need ‘to allow debtors a fair opportunity to reorganize their assets,’” id. at 458,
the Court will not reach the merits of any undeveloped and unpled arguments
for the existence of “cause” at this point in time. Because the U.S. Trustee has
failed to satisfy his burden of establishing cause for the reason alleged, the
Court must deny his second motions to convert.
      Cognizant, however, of the concerns expressed not only by the U.S.
Trustee but also counsel for WaterStone Bank (and, to a lesser extent, Ms.
Garcia) about the debtors’ ability to move these cases forward while satisfying
their obligations under the Code, and to aid in the expeditious and economical
resolution of these cases, the Court will impose several conditions on these
cases going forward. See 11 U.S.C. §§ 105(a), (d). Specifically, the Court will
require the debtors to retain new counsel within 30 days (and correspondingly
will extend the duration of the Court’s interim cash collateral orders) and will
set a status conference for shortly thereafter.

                           CONCLUSION AND ORDER
      For the foregoing reasons, IT IS HEREBY ORDERED:
      1. The debtors’ applications to employ Strouse Law Offices as counsel
         (Case No. 21-21326-beh, ECF No. 44 and Case No. 21-21327-beh,
         ECF No. 37) are denied.
      2. The U.S. Trustee’s second motions to convert these cases to Chapter 7
         (Case No. 21-21326-beh, ECF No. 39 and Case No. 21-21327-beh,
         ECF No. 32) are denied.
      3. Debtors Ryan 1000, LLC and Ryan 8641, LLC each must retain new
         Chapter 11 counsel no later than August 2, 2021.




     Case 21-21326-beh    Doc 71    Entered 07/02/21 10:01:01    Page 30 of 31
     4. The Court will hold a telephonic status conference in both of these
        cases on August 4, 2021 at 2:00 PM. Dial-in information will be
        posted to the docket.
     5. The interim cash collateral orders that the Court entered in both of
        these cases (Case No. 21-21326-beh, ECF No. 66 and Case No. 21-
        21327-beh, ECF No. 58) are amended as follows: In paragraph H(1),
        the date July 8, 2021 is replaced with the date August 4, 2021.


Dated: July 2, 2021




    Case 21-21326-beh   Doc 71   Entered 07/02/21 10:01:01   Page 31 of 31
